ORDER
PER CURIAM.
Christopher Ewing (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues he was denied effective assistance of counsel because (1) he was abandoned by appellate post-conviction counsel and (2) his plea was entered involuntarily.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).